Citation Nr: 0014052	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 428	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

2.  Entitlement to an increased (compensable) rating for 
service-connected hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from May 1955 to June 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
by the RO which denied the veteran's application to reopen a 
claim for service connection for tinnitus, and denied a 
compensable rating for service-connected hearing loss of the 
left ear.

The present Board decision addresses certain aspects of the 
tinnitus issue.  The remand which follows the decision 
addresses additional aspects of the tinnitus issue, as well 
as the claim for an increased rating for service-connected 
left ear hearing loss and a claim for service connection for 
right ear hearing loss.


FINDINGS OF FACT

1.  An unappealed RO decision in November 1991 denied a claim 
of service connection for tinnitus.  The evidence received 
since the November 1991 RO decision includes evidence which 
is not cumulative or redundant of evidence previously 
considered, and which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection.

2.  There is now evidence of a plausible claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence since 
the November 1991 RO decision, and thus the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (1999).

2.  The reopened claim for service connection for tinnitus is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from May 1955 to June 
1974.  His service medical records are negative for any 
complaints or diagnosis of tinnitus.  Service records note 
left ear high frequency hearing loss.

Medical records from the 1980s refer to various ailments and 
are negative for complaints or diagnosis of tinnitus.

In June 1991, the veteran filed a claim of service connection 
for tinnitus and hearing loss.

On an October 1991 VA examination, the veteran complained of 
having ringing in the ears, although there was no diagnosis 
of tinnitus.  Audiology testing showed bilateral hearing 
loss. 

In November 1991, the RO denied service connection for 
tinnitus, stating there was no diagnosis in or after service.  
The veteran was given notice of the adverse determination 
that same month but did not appeal.  The RO decision also 
granted service connection for left ear hearing loss.

A November 1995 audiogram report shows the veteran gave a 
history of having hearing loss and tinnitus of gradual onset 
over many years.  He also related a history of noise 
exposure.  Bilateral high frequency hearing loss was noted.

In September 1997, the veteran filed an application to reopen 
the claim of service connection for tinnitus. 

On an October 1997 VA audiology examination, the veteran 
reported having bilateral tinnitus.  Bilateral sensorineural 
hearing loss was noted.

In his January 1999 substantive appeal the veteran reported 
having tinnitus since service.  In June 1999, the veteran's 
representative argued the veteran had tinnitus due to trauma 
or a head injury in service.  The representative stated the 
veteran was awarded a Purple Heart due to wounds received 
from a rocket explosion.

II.  Analysis

The claim for service connection for tinnitus was denied by 
the RO in November 1991.  The veteran did not appeal that 
decision, and it is considered to be final, with the 
exception that the claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  The 
question now presented is whether new and material evidence 
has been presented, since the November 1991 RO decision, 
which would permit the reopening of the claim for service 
connection for tinnitus.  Evans v. Brown, 9 Vet.App. 273 
(1996); Manio v. Derwinski, 1 Vet.App. 140 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F.3rd 1356 (Fed.Cir. 1998).

Evidence available at the time of the 1991 RO decision 
included the veteran's service and post-service medical 
records which did not contain a diagnosis of tinnitus, and 
the RO denied the claim citing a lack of a diagnosis.  
Evidence received since the 1991 RO decision includes medical 
records from 1995 and 1997 which appear to show a diagnosis 
of tinnitus (although it may be that only the veteran's 
history was being recorded).  The Board finds that this 
evidence is new, as it is not cumulative or redundant of 
previously submitted evidence.  The evidence is also material 
since it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence, the 
claim for service connection for tinnitus is reopened by new 
and material evidence.

The Board also finds that the reopened claim for service 
connection for tinnitus is now supported by evidence which 
makes it well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Elkins v. West, 12 Vet.App. 209 (1999).  In this 
regard, it is noted the veteran is already service connected 
for left ear hearing loss, and it is known that at times 
tinnitus may be associated with sensorineural hearing loss.  
See 38 C.F.R. § 3.310 (secondary service connection).  
Further development on the merits of the reopened and well-
grounded claim for service connection for tinnitus is 
discussed in the below remand.


ORDER

The claim for service connection for tinnitus is reopened and 
well grounded, and to this extent only the appeal of this 
issue is granted.


REMAND

As noted above, the Board has reopened the claim for service 
connection for tinnitus and has found it to be well grounded.  
Further development of the evidence on this claim is 
warranted in light of the VA's duty to assist.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.  In particular, a VA 
examination is warranted to confirm the diagnosis of tinnitus 
and to ascertain the etiology of tinnitus including whether 
it is secondary (38 C.F.R. § 3.310) to service-connected left 
ear hearing loss.

With respect to the well-grounded claim for an increased 
rating for service-connected left ear hearing loss, another 
VA examination is warranted.  The Board also notes that the 
rating criteria for hearing loss were changed in June 1999, 
and the RO should consider the new criteria.  See Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000. 

In November 1999, the RO denied service connection for right 
ear hearing loss.  The veteran's representative, in an April 
2000 informal hearing presentation, related he was filing a 
notice of disagreement on the veteran's behalf with respect 
to this determination.  Consequently, the RO must provide a 
statement of the case on this issue and permit the veteran to 
thereafter perfect an appeal by filing a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 
19.30; Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
notes that the claim for service connection for right ear 
hearing loss is inextricably intertwined with the issue, 
currently pending on appeal, of entitlement to an increased 
rating for service-connected left ear hearing loss, since a 
different rating method applies if hearing loss of both ears 
is service connected.  

Any recent treatment records should also be obtained.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all medical care providers who have 
treated him for tinnitus or hearing loss 
of either ear since 1997.  After securing 
any necessary release forms, the RO 
should obtain copies of related records 
from the identified treatment sources.

2.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations.  The claims folder must be 
made available to and reviewed by the 
examinesr in connection with the 
examinations.  Audiological testing 
should be provided to determine the 
severity of hearing loss, especially with 
regard to service-connected left ear 
hearing loss.  The examiners should 
diagnose or rule out current tinnitus.  
If tinnitus is diagnosed, the examiners 
should provide an opinion on its 
etiology, including whether it is related 
to service-connected left ear hearing 
loss.

3.  When the foregoing development is 
completed, the RO should adjudicate the 
merits of the veteran's reopened claim 
for service connection for tinnitus, and 
this should include consideration of 
secondary service connection under 
38 C.F.R. § 3.310.  The RO should also 
review the claim for an increased rating 
for service-connected left ear hearing 
loss, and this should include 
consideration of the new rating 
criteria.  If the claims remain denied, 
the RO should issue the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them an opportunity to respond, 
prior to returning the case to the Board 
for further appellate review of these 
issues.

4.  The RO should also issue the veteran 
and his representative a statement of the 
case on the issue of service connection 
for right ear hearing loss.  The veteran 
should be given the opportunity to 
thereafter perfect an appeal on this 
issue by filing a timely substantive 
appeal.  The claim for service connection 
for right ear hearing loss will 
thereafter be subject to appellate review 
only if the appeal has been properly 
perfected.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 



